 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   KRISTIN COLLARD,

 9                               Plaintiff,                  Case No. C19-1686-MLP

10           v.                                              ORDER DENYING APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13

14           This matter comes before the Court upon Plaintiff’s application to proceed in forma

15   pauperis (“IFP”) in the above-entitled action. (Dkt. # 1.) Plaintiff’s IFP application indicates that

16   her spouse is presently employed and that his net monthly salary varies. (Id. at 1.) Plaintiff’s IFP

17   application also indicates that within the past twelve months, she and/or her spouse received

18   $57,500.00 from either a business, profession, or other self-employment source. (Id. at 1.)

19   Furthermore, Plaintiff represents that she and her spouse own a house with 7/8 of an acre of land

20   worth $380,00.00 and two vehicles totaling $19,000.00. (Id. at 2.)

21           After careful consideration of Plaintiff’s IFP application, the governing law and the

22   balance of the record, the Court DENIES Plaintiff’s IFP application (dkt. # 1) because the Court

23   finds that she has sufficient funds to afford the filing fee. Plaintiff shall pay the applicable filing



     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1   fee within thirty (30) days of the date of this Order, or this case shall be dismissed. The Clerk of

 2   the Court is directed to send copies of this Order to the parties.

 3          Dated this 24th day of October, 2019.

 4


                                                            A
 5

 6                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     -2
